TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00623-CR


Marcos Granados, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4  OF TRAVIS COUNTY

NO. C-1-CR-08-501615, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

After Marcos Granados perfected this appeal from a conviction for family violence
assault, the trial court granted his motion for new trial.  We are advised that the State did not appeal
the order granting a new trial.  This appeal is dismissed as moot.
 

				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed
Filed:   November 18, 2009
Do Not Publish